Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-800-STV


  Timothy Warren,
  individually and on behalf of all others similarly situated,

              Plaintiff,

  v.

  MBI Energy Services, Inc.;
  Missouri Basin Well Service, Inc. d/b/a MBI Energy; and
  High Plains Inc.,

        Defendants.
  ______________________________________________________________________________

            MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION
                       FOR CONDITIONAL CERTIFICATION
  ______________________________________________________________________________

                                            INTRODUCTION

              Plaintiff has moved this Court for conditional certification of a class under 29 U.S.C.

  § 216(b) for “All Wireline Engineers, Wireline Field Engineers, Field Supervisors, and similar

  positions employed by MBI during the last three years who were paid with a salary and/or

  commission/production bonus and who did not receive overtime pay.” Plaintiff has consents

  from three additional individuals to join the lawsuit, and Plaintiff seeks to provide notice to

  putative class members. However, Plaintiff has failed to satisfy key elements for conditional

  class certification under 29 U.S.C. § 216(b). Most importantly, this Court does not have a basis

  to exercise personal jurisdiction over Defendants as to claims on behalf of putative collective

  action members who are out-of-state employees and did not work in Colorado. As this Court



  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 2 of 15




  could only exercise personal jurisdiction over Defendants on claims by very few employees, this

  Court should deny the Plaintiff’s motion for conditional certification.

                                       FACTUAL BACKGROUND

              Defendant Missouri Basin Well Service, Inc. is incorporated in North Dakota, and its

  principal place of business is 12980 35th Street SW, Belfield, North Dakota 58622. (Aff. of

  Craig Halsey in Support of Defs.’ Mem. in Opp. To Pl.’s Mot. for Conditional Certification

  (“Halsey Aff.”) at ¶ 2.) MBI Energy Services, Inc. is incorporated in Delaware and is the parent

  company of Missouri Basin Well Service, Inc. (Halsey Aff. at ¶ 3.) High Plains Inc. was

  acquired in 2011 and merged into Missouri Basin Well Service, Inc. in 2016. (Halsey Aff. at

  ¶ 4.) Prior to the merger, High Plains Inc. was incorporated in North Dakota, but it has not

  existed as an entity in the past three years. (Halsey Aff. at ¶ 4.) Since the merger of High Plains

  Inc. with Missouri Basin Well Service, Inc., Missouri Basin Well Service has employed all of

  MBI’s wireline engineers and the putative class members. (Halsey Aff. at ¶ 5.) MBI currently

  only has physical locations in North Dakota and Texas. (Halsey Aff. at ¶ 6.)

              Defendants have not been incorporated in Colorado and did not have their principal place

  of business there. MBI briefly tried to establish wireline operations in Colorado in November

  2017 and employed four wireline engineers in Colorado, but it closed down after 6 months

  because of the lack of work. (Halsey Aff. at ¶ 7.) The wireline engineers out of the Colorado

  location actually worked primarily in Wyoming due to the lack of work in Colorado. (Halsey

  Aff. at ¶ 7.) In fact, the Colorado crews had only one customer in Colorado and their work was

  limited to December 2017. (Halsey Aff. at ¶ 7.) Some MBI wireline engineers out of MBI’s

  Wyoming location did minimal work for two customers in Colorado, but that work was limited


                                                     2
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 3 of 15




  to a few dates in April and May 2017. (Halsey Aff. at ¶ 8.) MBI crews from Dickinson also did

  limited work for one customer in Colorado, Petroshare, Corp. That work occurred on only twelve

  (12) days in March, 2018. (Halsey Aff. at ¶ 9.) No work was performed by MBI Wireline

  Engineers in Colorado in 2019. (Id.)

              Plaintiff Timothy Warren, and the putative class members seeking to opt-in, Justin

  Dykes, Jacob Bratton, and David Alvey, all had Wyoming Commercial Driver’s Licenses and

  Wyoming addresses while employed by MBI, and reported to the Wyoming locations. (Halsey

  Aff. at ¶ 9.) Their contacts with Colorado were minimal and limited to the customers and dates

  described in the Affidavit of Craig Halsey.

                                         LAW AND ARGUMENT

              “’[C]onditional certification’ is the vehicle by which a court authorizes a named plaintiff

  to give a Hoffmann–La Roche type of notice to other employees or former employees.”

  Oldershaw v. DaVita Healthcare Partners, Inc., 255 F. Supp. 3d 1110, 1114 (D. Colo. 2017)

  (citing Genesis Healthcare Corp., 133 S.Ct. at 1530.) “The purpose of the notice is to alert

  potentially aggrieved individuals that they can join the lawsuit by filing a written consent.” Id.

  (citing Hoffmann–La Roche, 493 U.S. at 169–74, 110 S.Ct. 482). Plaintiff’s request for

  conditional certification and to provide notice to putative class members “company-wide” must

  be denied, as this Court lacks personal jurisdiction over Defendants as to claims by purported

  opt-in class members who are not Colorado residents and never performed work for MBI in

  Colorado.

              I.     This Court lacks personal jurisdiction over Defendants on purported class
                     members’ claims




                                                       3
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 4 of 15




              “The plaintiff bears the burden of establishing personal jurisdiction over defendants.”

  Klein Frank, P.C. v. Girards, 932 F. Supp. 2d 1203, 1208 (D. Colo. 2013) (citing Rambo v.

  Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th Cir.1988)). Plaintiffs have not met their burden

  of establishing this Court’s personal jurisdiction over Defendants with respect to claims by

  wireline engineers who were not residents of Colorado, not employed in Colorado, and who

  did not work in Colorado.

                     a.      This Court does not have general jurisdiction over MBI

              Defendant MBI Energy Services, Inc. is incorporated in Delaware. Defendant Missouri

  Basin Well Service, Inc. is incorporated in North Dakota and has its principal place of business

  in Belfield, North Dakota. Defendant High Plains Inc. had been incorporated in North Dakota,

  but was acquired by Missouri Basin Well Service in 2011, merged into Missouri Basin Well

  Service in June 2016, and has not been a separate entity at times relevant to this suit.

              This Court does not have general jurisdiction over the Defendant entities because they are

  foreign corporations to Colorado. “With respect to a corporation, the place of incorporation and

  principal place of business are paradigm bases for general jurisdiction.” Leachman Cattle of

  Colorado, LLC v. Am. Simmental Ass'n, 66 F. Supp. 3d 1327, 1335 (D. Colo. 2014) (quoting

  Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). Defendants are not incorporated in Colorado

  and have not had their principal place of business there. 1 “A court may assert general jurisdiction



  1
    Missouri Basin Well Service, Inc. is registered as a foreign corporation in many states,
  including Colorado, but this does not affect the analysis of whether this Court has general
  jurisdiction because the case law is clear that the inquiry is of a corporation’s place of
  incorporation and principal place of business, neither of which were in Colorado for any of the
  Defendants. See Daimler AG v. Bauman, 571 U.S. 117 (2014).


                                                      4
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 5 of 15




  over foreign ... corporations to hear any and all claims against them when their affiliations with

  the State are so ‘continuous and systematic’ as to render them essentially at home in the forum

  State.” Old Republic Ins. Co. v. Cont'l Motors, Inc., 877 F.3d 895, 904 (10th Cir. 2017) (quoting

  Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Defendants have

  not had “continuous and systematic” affiliations with Colorado that would “render them

  essentially at home” in Colorado. As established by Halsey’s Affidavit, MBI’s contacts with

  Colorado were extremely limited, not continuous and systematic. (Halsey Aff. at ¶¶ 7-8.)

  Therefore, this Court does not have general jurisdiction over Defendants.

                     b.      This Court does not have specific jurisdiction in this matter

              Federal courts in Colorado follow a two-step analysis when evaluating personal

  jurisdiction:

              At the first step, the Court examines “‘whether the non-resident defendant has
              ‘minimum contacts’ with the forum state such that he should reasonably
              anticipate being haled into court there.’” If the defendant has sufficient contacts,
              the Court moves on to the second step and asks “whether the court's exercise of
              jurisdiction over the defendant offends ‘traditional notions of fair play and
              substantial justice,’ that is, whether the exercise of jurisdiction is ‘reasonable’
              under the circumstances.”

  Archangel Diamond Corp. Liquidating Tr. v. OAO Lukoil, 75 F. Supp. 3d 1343, 1357–58 (D.

  Colo. 2014), aff'd sub nom. Archangel Diamond Corp. Liquidating Tr. v. Lukoil, 812 F.3d 799

  (10th Cir. 2016). “Specific jurisdiction means that a court may exercise jurisdiction over an out-

  of-state party only if the cause of action relates to the party’s contacts with the forum state.” Old

  Republic Ins. Co., 877 F.3d at 904 (citing Daimler, 134 S.Ct. at 754). A defendant may be

  subjected to the specific jurisdiction of the forum state’s courts if it purposefully directed its

  activities at the state's residents, and if the cause of action arises out of those activities. Id. “In


                                                       5
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 6 of 15




  order for a ... court to exercise specific jurisdiction, ‘the suit’ must ‘aris[e] out of or relat[e] to the

  defendant's contacts with the forum.’” Bristol-Myers Squibb Co. v. Superior Court of California,

  San Francisco County, 137 S.Ct. 1773, 1780 (2017) (quoting Daimler, 571 U.S. at 127; see also

  Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–73 (1985) (specific jurisdiction may be

  established over a defendant who “has ‘purposefully directed’ his activities at residents of the

  forum and the litigation results from alleged injuries that ‘arise out of or relate to’ those

  activities.”).

              These principals of specific personal jurisdiction apply in cases of federal question

  jurisdiction:

                      Before a federal court can assert personal jurisdiction over a defendant in a
              federal question case, the court must determine (1) “whether the applicable statute
              potentially confers jurisdiction” by authorizing service of process on the
              defendant and (2) “whether the exercise of jurisdiction comports with due
              process.” Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d
              935, 942 (11th Cir.1997); see also Omni Capital Int'l v. Rudolf Wolff & Co., 484
              U.S. 97, 104, 108 S.Ct. 404, 98 L.Ed.2d 415 (1987) (finding, in a federal question
              case, that before a federal court may exercise personal jurisdiction over a
              defendant, there must be “a basis for the defendant's amenability to service of
              summons”).

                      While service of process and personal jurisdiction both must be satisfied
              before a suit can proceed, they are distinct concepts that require separate inquiries.
              Willingway Hosp., Inc. v. Blue Cross & Blue Shield, 870 F.Supp. 1102, 1104
              (S.D.Ga.1994) (citing 4 Charles Alan Wright and Arthur R. Miller, Federal
              Practice & Procedure § 1063 (1987)). In the federal system, service of process is
              governed by Rule 4 of the Federal Rules of Civil Procedure. By contrast, “‘[t]he
              requirement that a court have personal jurisdiction flows ... from the Due Process
              Clause.... It represents a restriction on judicial power not as a matter of
              sovereignty, but as a matter of individual liberty.’” Omni Capital Int'l, 484 U.S. at
              104, 108 S.Ct. 404 (quoting Insurance Corp. of Ireland v. Compagnie des
              Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 72 L.Ed.2d 492 (1982)).
              More specifically, in federal question cases, personal jurisdiction flows from the
              Due Process Clause of the Fifth Amendment. See id. at 103–04, 108 S.Ct. 404
              (assuming, in a federal question case, that a court's exercise of personal
              jurisdiction must comport with Fifth Amendment due process principles);

                                                        6
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 7 of 15




              Republic of Panama, 119 F.3d at 942 (“It is well established that when ... a federal
              statute provides the basis for jurisdiction, the constitutional limits of due process
              derive from the Fifth, rather than the Fourteenth, Amendment.”).

  Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1209–10 (10th Cir. 2000).

              With respect to the whether the applicable statute confers jurisdiction over defendants by

  authorizing service of process, the FLSA does not allow nationwide service, and therefore

  service is only effective if the defendant is subject to jurisdiction in the forum state. See Roy v.

  FedEx Ground Package Systems, Inc., 353 F.Supp.3d 43, 53 (D. Mass. 2018) (citing U.S. v.

  Swiss Am. Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001); Aviles v. Kunkle, 978 F.2d 201, 204

  (5th Cir. 1992); McCarthy v. Waxy's Keene, LLC, Civil No. 16-cv-122-JD, 2016 WL 4250290,

  at *2 (D.N.H. Aug. 10, 2016)). “Because the FLSA is silent as to service of process, the Court

  looks to the long-arm statute of the forum state.” Green v. Fishbone Safety Sols., Ltd., No. 16-

  CV-01594-PAB-KMT, 2017 WL 4012123, at *1 (D. Colo. Sept. 12, 2017) (citing Federated

  Rural Elec. Ins. Corp. v. Kootenai Elec. Co–op., 17 F.3d 1302, 1304–05 (10th Cir. 1994)). “The

  Colorado long arm statute, Colo. Rev. Stat. § 13–1–124, has been construed to extend

  jurisdiction to the full extent of the Constitution, so the jurisdictional analysis here reduces to a

  single inquiry of whether jurisdiction offends due process.” Id. (citing Pro Axess, Inc. v. Orlux

  Distrib., Inc., 428 F.3d 1270, 1276 (10th Cir. 2005); Classic Auto Sales, Inc. v. Schocket, 832

  P.2d 233, 235 (Colo. 1992); Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo.

  2005)); see also Benton v. Cameco Corp., 375 F.3d 1070, 1075 (10th Cir. 2004) (“Therefore, if

  jurisdiction is consistent with the due process clause, Colorado's long arm statute authorizes

  jurisdiction over a nonresident defendant.”).




                                                       7
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 8 of 15




              In Green v Fishbone, this Court stated, “Personal jurisdiction comports with due process

  where a defendant has minimum contacts with the forum state and where those contacts are such

  that jurisdiction does not offend ‘traditional notions of fair play and substantial justice.’” 2017

  WL 4012123, at *2 (citing Interstate Restoration, LLC v. Wilson Assocs., No. 13–cv–03423–

  REB–MJW, 2014 WL 1395466, at *2 (D. Colo. Apr. 8, 2014); Int’l Shoe Co. v. Wash., 326 U.S.

  310, 316 (1945)). Moreover,

                      The specific jurisdiction analysis is two-fold. First, the Court must
              determine whether defendant has such minimum contacts with Colorado that
              defendant “should reasonably anticipate being haled into court” here. World–
              Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). Within this
              inquiry, the Court must determine whether there is an “affiliation between the
              forum and the underlying controversy, principally, [an] activity or an occurrence
              that takes place in the forum State.” Bristol–Myers, 137 S. Ct. at 1781. Second, if
              defendants’ actions create sufficient minimum contacts, the Court must consider
              whether the exercise of personal jurisdiction over defendants offends “traditional
              notions of fair play and substantial justice.” Asahi Metal Indus. Co. v. Superior
              Court of Cal., 480 U.S. 102, 113 (1987) (internal quotations omitted). This latter
              inquiry requires a determination of whether the Court’s exercise of personal
              jurisdiction over defendants is “reasonable” in light of the circumstances of the
              case. Id.

              ...

                      In determining whether a court has specific jurisdiction over a non-
              resident defendant, the court is directed to inquire “whether there was ‘some act
              by which the defendant purposefully avail[ed] itself of the privilege of conducting
              activities within the forum State, thus invoking the benefits and protections of its
              laws.’ ” Goodyear, 564 U.S. at 924. However, specific jurisdiction is “confined to
              adjudication of issues deriving from, or connected with, the very controversy that
              establishes jurisdiction.” Bristol–Myers, 137 S. Ct. at 1780. Specific jurisdiction
              requires a “connection between the forum and the specific claims” presented in
              the lawsuit. Id. at 1781.

  Id. at *2-3.

              Here, only a small number of MBI wireline engineers did a limited amount of work in

  Colorado for a limited time, as described in Halsey’s Affidavit. (Halsey Aff. at ¶¶ 7-8.) With


                                                       8
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 9 of 15




  respect to FLSA claims by putative class members who would be provided “company-wide

  notice” and invited to opt-in to a collective FLSA action as requested by Plaintiff, this Court

  would not have specific jurisdiction over Defendants with respect to claims by purported class

  members who never provided any work in Colorado and were never employed in Colorado.

  Defendants do not presently have a Colorado presence. Other than limited work by Colorado

  crews for one client in December 2017, and work performed by Wyoming crews on a handful of

  dates for two customers between April and May 2017, MBI wireline engineers have not

  performed work for MBI in Colorado. (Halsey Aff. ¶¶ 7-8.) Plaintiff and individuals seeking to

  opt-in by consent have not shown that the other individuals they identified as putative class

  members have any connection to Colorado. Due process considerations and the requirement of

  minimum contacts showing a connection between the forum and the specific claims simply

  would not allow this Court to exercise personal jurisdiction over Defendants on such claims.

                    c.     Plaintiff’s motion for conditional certification and notice must be
                           denied because of the lack of personal jurisdiction with respect to
                           claims by non-Colorado MBI wireline engineers

              Likely recognizing that this Court’s jurisdiction over claims by wireline engineers

  “company-wide” would be challenged, Plaintiff cites to a few unpublished cases by federal

  district courts that provide a very limited analysis of jurisdictional issues. Moreover, those cases

  are distinguishable. More persuasive are published opinions by federal district courts providing a

  more thorough analysis on the same issues presented in this case: Roy v. FedEx Ground Package

  Systems, Inc., 353 F.Supp.3d 43 (D. Mass. 2018) and Maclin v. Reliable Reports of Texas, Inc.,

  314 F.Supp.3d 845 (N.D. Ohio 2018). These cases recognize features of FLSA collection actions

  that this Court has also recognized, and moreover, thoroughly examine several United States


                                                    9
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 10 of 15




  Supreme Court and Circuit Court opinions on the jurisdictional analysis in FLSA collective

  actions.

              District courts declining to follow applicable precedent by the United States Supreme

  Court should not be persuasive here. “Bristol-Myers applies to FLSA claims, in that it divests

  courts of specific jurisdiction over the FLSA claims” of non-resident plaintiffs against a non-

  resident Defendant. Roy, 353 F.Supp.3d at 55 (quoting Maclin, 314 F.Supp.3d at 850). Due

  process requires a connection between the forum and the specific claims at issue. Id. at 56.

  (citing Bristol-Myers; Chavez v. Church & Dwight Co., No. 17 C 1948, 2018 WL 2238191 at

  *10 (N.D. Ill. May 16, 2018); Greene v. Mizuho Bank, Ltd., 289 F.Supp.3d 870, 874 (N.D. Ill.

  2017)). “That principle applies with equal force whether or not the plaintiff is a putative class

  representative.” Id. (quoting Greene, at 874 (non-FLSA class action)). “Personal jurisdiction in

  class actions must comport with due process just the same as any other case.” Id. (quoting In re

  Dental Supplies Antitrust Litig., 16 Civ. 696 (BMC) (GRB), 2017 WL 4217115, at *9 (E.D.N.Y.

  Sept. 20, 2017)). Plaintiff and putative class members cannot bypass due process considerations

  just because Plaintiff is seeking conditional certification of a class.

              Importantly, Roy and Maclin follow the Bristol-Meyers Opinion by the United States

  Supreme Court, which this Court has also applied to determine whether this Court had

  personal jurisdiction over employers in an FLSA action. See Green, 2017 WL 4012123, at

  *2-4. In Roy and Maclin, the courts recognized that Bristol-Meyers applies to determine

  whether a court has personal jurisdiction over claims by putative class members, largely in

  part to the nature of a collective actions under the FLSA and how an FLSA collective action




                                                    10
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 11 of 15




  differs from a class action brought under Fed.R.Civ.P. 23. Roy, 353 F.Supp.3d at 58-59;

  Maclin, 314 F.Supp.3d at 850-851.

              This court has also recognized and acknowledged these differences between a

  collective action under the FLSA and a Rule 23 class action. In MacDonald v. Covenant

  Testing Techs., LLC, No. 18-CV-02290-NRN, 2019 WL 1755282, at *2 (D. Colo. Apr. 18,

  2019), this Court said:

                      Unlike class action members under Fed. R. Civ. P. 23, plaintiffs who
              wish to participate in a FLSA collective action must expressly opt in to the
              action in writing. 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff
              to any such action unless he gives his consent in writing to become such a
              party and such consent is filed in the court in which such action is brought.”).
              See also In re Am. Family Mut. Ins. Co. Overtime Pay Litigation, 638 F. Supp.
              2d 1290, 1298 (D. Colo. 2009). “FLSA action claimants [also] retain the right
              to separately pursue their rights and are only bound by the outcome of the
              collective action if they expressly choose to join in the litigation.” Slaughter v.
              Sykes Enterprises, Inc., No. 17-CV-02038-KLM, 2018 WL 1556881, at *1 (D.
              Colo. Mar. 12, 2018) (citing Genesis Healthcare Corp. v. Smith, 569 U.S. 66,
              74 (2013)).

  It is this precise nature of FLSA collective actions that ensures that the Opinion by the

  United States Supreme Court in Bristol-Meyers must apply to claims of putative class

  members in an FLSA action.

              In a collective action under 29 U.S.C. § 216(b), plaintiffs must file a written consent to

  become a party, and this provision is properly viewed as a rule of joinder under which only the

  individual opt-in plaintiffs have legal status, rather than an aggregate class recognized under

  Rule 23. Roy, 353 F.Supp.3d at 58-60 (citing, in part, Anjum v. J.C. Penney Co., No. 13 CV

  0460 (RJD) (RER), 2014 WL 5090018, at *8 (E.D.N.Y. Oct. 9, 2014)).

              “The sole consequence of conditional certification [under § 216(b) ] is the sending
              of court-approved written notice to employees who in turn become parties to a

                                                      11
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 12 of 15




              collective action only by filing written consent with the court, § 216(b).” Bucceri,
              2017 WL 3495693, at *2 (emphasis added) (citation omitted) (citing Genesis
              Healthcare Corp., 569 U.S. at 75, 133 S.Ct. 1523). Put another way, only the
              employees who affirmatively opt into the suit by filing their written consent are
              parties who are “bound or may benefit from judgment.” LaChapelle, 513 F.2d at
              288. “‘A collective action is thus “a fundamentally different creature than the
              Rule 23 class action” because “the existence of a collective action under § 216(b)
              [depends] on the active participation of other plaintiffs.’”” Lichy v. Centerline
              Commc'ns LLC, Civil Action No. 15-cv-13339-ADB, 2018 WL 1524534, at *2
              (D. Mass. Mar. 28, 2018) (quoting Prescott, 729 F.Supp.2d at 362). See Halle v.
              W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 224 (3d Cir. 2016) (“When a
              named plaintiff files a complaint containing FLSA collective action allegations,
              the mere presence of the allegations does not automatically give rise to the kind of
              aggregate litigation provided for in Rule 23. Rather, the existence of a collective
              action depends upon the affirmative participation of opt-in plaintiffs.”) (citing
              Smith v. T–Mobile USA, Inc., 570 F.3d 1119, 1121 (9th Cir. 2009); Morgan v.
              Family Dollar Stores, Inc., 551 F.3d 1233, 1259 (11th Cir. 2008)); Cunha v. Avis
              Budget Car Rental, LLC, 221 F.Supp.3d 178, 181 (D. Mass. 2016) (“‘Unlike
              [Rule] 23 class actions, FLSA collective actions require similarly situated
              employees to affirmatively opt in and be bound by any judgment.’”) (citation
              omitted). “In other words, 29 U.S.C. § 216(b) does not truly authorize a class
              action: it is properly viewed as a rule of joinder under which only the individual
              opt-in plaintiffs have legal status, not the aggregate class of aggrieved
              employees.” Anjum v. J.C. Penney Co., No. 13 CV 0460 (RJD) (RER), 2014 WL
              5090018, at *8 (E.D.N.Y. Oct. 9, 2014) Therefore, the opt-in plaintiffs in an
              FLSA collective action are more analogous to the individual plaintiffs who were
              joined as parties in Bristol-Myers and the named plaintiffs in putative class
              actions than to members of a Rule 23 certified class. See Bristol-Myers, 137 S.Ct.
              at 1778, 1781; Chernus, 2018 WL 1981481, at *6; Maclin, 314 F.Supp.3d at 850-
              51; Greene, 289 F.Supp.3d at 874; Spratley, 2017 WL 4023348, at *7. By
              extension, Bristol-Myers requires that the defendant be subject to specific
              jurisdiction as to the claims of FLSA opt-in plaintiffs in putative collective
              actions. Similarity of claims, alone, is not sufficient to extend personal
              jurisdiction to out-of-state opt-in plaintiffs. See Bristol-Myers, 137 S.Ct. at 1781;
              Greene, 289 F.Supp.3d at 875.

  Roy, 353 F. Supp. 3d 43, 59–60.

              In short, this Court does not have personal jurisdiction over Defendants as to putative

  class members that did not work in Colorado because due process does not permit the court to

  exercise specific jurisdiction over MBI regarding those claims. See Roy, 353 F.Supp.3d 43, 61


                                                       12
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 13 of 15




  (D. Mass. 2018) (“Because Plaintiffs cannot satisfy the relatedness requirement for the claims of

  the FedEx Ground drivers who did not work in Massachusetts, due process does not permit the

  court to exercise specific jurisdiction over Defendant regarding their claims.”); see also Maclin,

  314 F.Supp.3d at 850 (only 14 employees lived and worked in the forum state, and the other 424

  employees lived and worked outside the forum state, so their claims had no connection to the

  forum state; therefore, the court did not have jurisdiction over the defendant on FLSA claims by

  the other 424 employees and the out-of-state employees could bring a collective action in their

  respective home states or in states that had general jurisdiction over the defendant). Similarly to

  Roy and Maclin, this Court does not have specific jurisdiction over MBI employees who did not

  work in Colorado and were not employed in Colorado. It would violate due process to force

  Defendants to litigate FLSA claims by such putative class members. Because this Court has

  personal jurisdiction over Defendants on FLSA claims that might be brought by only a very

  limited number of putative class members identified by Plaintiff, this Court should deny

  conditional certification and “company-wide notice.”

              II.    Plaintiff has failed to show that putative class members are similarly situated

              Collective actions under the FLSA are permitted where allegedly aggrieved employees

  are “similarly situated.” 29 U.S.C. § 216(b).

              Unfortunately, § 216(b) does not define the term “similarly situated,” and there is
              little circuit law on the subject. Federal district courts have adopted or discussed
              at least three approaches to determining whether plaintiffs are “similarly situated”
              for purposes of § 216(b). See, e.g., Mooney, 54 F.3d at 1213 (discussing two
              different approaches adopted by district courts); Bayles v. American Med.
              Response of Colo., Inc., 950 F.Supp. 1053, 1058 (D.Colo.1996). Under the first
              approach, a court determines, on an ad hoc case-by-case basis, whether plaintiffs
              are “similarly situated.” Mooney, 54 F.3d at 1213. In utilizing this approach, a
              court typically makes an initial “notice stage” determination of whether plaintiffs
              are “similarly situated.” Vaszlavik v. Storage Tech. Corp., 175 F.R.D. 672, 678

                                                      13
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 14 of 15




              (D.Colo.1997). In doing so, a court “‘require[s] nothing more than substantial
              allegations that the putative class members were together the victims of a single
              decision, policy, or plan.’ ” Id. (quoting Bayles, 950 F.Supp. at 1066).

  Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001). Conditional

  certification may be denied where a plaintiff fails to present substantial allegations that the

  putative collective members were subject to a single decision, policy, or plan, and much less one

  that violated the FLSA. MacDonald, 2019 WL 1755282, at *6. Plaintiff has failed to present

  substantial allegations regarding the proposed class, especially as it pertains to “Field

  Supervisors.”

              Plaintiff and the individuals seeking to opt-in to a collective action in this matter were

  wireline engineers, and their allegations concern their employment as wireline engineers with

  MBI. Bratton’s Affidavit alleges that after he was a wireline engineer, he became a “Wireline

  Field Engineer or Field Supervisor.” A field supervisor is not the same position as a wireline

  engineer, nor is the compensation similar. There has been no showing that “Field Supervisors”

  are similarly situated to Plaintiff or wireline engineers as a putative class. Regardless of this

  Court’s determination on jurisdictional issues, this Court must determine that Plaintiff has failed

  to show that field supervisors or any other position were similarly situated to wireline engineers.

              Further, due to jurisdictional issues as outlined above, putative class members who do not

  have sufficient contacts with Colorado giving rise to possible FLSA claims are not similarly

  situated to Plaintiff. The request for conditional certification must be denied. 2



              2
           If the Court were to allow notice to those wireline engineers that did work in Colorado,
  Defendants object to Plaintiffs’ proposed notice as it includes “Field Supervisors,” who are not
  similarly situated to wireline engineers as explained above.


                                                     14
  3794548.1
Case 1:19-cv-00800-RM-STV Document 26 Filed 09/27/19 USDC Colorado Page 15 of 15




                                            CONCLUSION

              Defendants respectfully request that the Court DENY Plaintiff’s motion for

  conditional certification. This Court does not have personal jurisdiction over claims by

  putative class members who did not live in or provide work in Colorado related to Plaintiff’s

  allegations of FLSA violations. Moreover, Plaintiff has failed to show putative class

  members, in particular field supervisors, are similarly situated to wireline engineers.

              Respectfully submitted this 27th day of September, 2019.

                                                 Vogel Law Firm

                                                 /s/ Robert B. Stock
                                                 Robert B. Stock
                                                 218 NP Avenue
                                                 P.O. Box 1389
                                                 Fargo, ND 58107-1389
                                                 Telephone: 701-237-6983
                                                 rstock@vogellaw.com
                                                 RBSLitGroup@vogellaw.com (service)

                                                 Hall & Evans, LLC
                                                 Lance G. Eberhart
                                                 1001 Seventeenth Street, Suite 300
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 628-3300
                                                 Facsimile: (303) 628-3368
                                                 eberhartl@hallevans.com

                                                 Attorneys for Defendants




                                                   15
  3794548.1
